Title: To John Adams from Richard Price, 2 March 1786
From: Price, Richard
To: Adams, John


     
      
       Dear Sir
       Newington-Green March 2d 1786
      
      I have been wishing to call upon you all this week, but the weather has been so discouraging as not to Suffer me to go much from home. I have communicated your request to the Gentlemen who manage the affairs of the meeting at Hackney. They agree with me in thinking the Society much honoured by your attendance; and they have directed me to inform you that, as the pew lately made is a permanent improvemt: of the meeting-house, they do not chuse to let you bear any part of the expence.
      Their usual expences are a quarterly collection at the door towards paying Clerk, pew-openers, repairs &c. to which all Sums are given from Shillings to five Shillings, and, I believe, Sometimes half guineas; and a half-yearly Subscription for the ministers payable at Lady-day and Michaelmas to which all Sums are given from half-guineas to three guineas half-yearly; and two heads of families give one of them five guineas and the other Six guineas half-yearly, but the last of these is the master of a School that takes up the lower part of the meeting.
      I am ashamed to mention these particulars to you; but I do it in compliance with your desire. Deliver my kind respects to Mrs Adams and Miss Adams. Wishing them and you all possible happiness I am, Dear Sir, with particular respect and affection, / Your very obedt: and humble Servt:
      
       Richd: Price
      
     
     
     
      I received a letter last night from Mr Robinson in wch: he tells me that he has writ to you— Deliver my respectful remembrances to Colo Smith when you See him.
     
    